     Case 8:20-cv-00962-TPB-AAS Document 3 Filed 04/30/20 Page 1 of 5 PageID 244



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

ERNEST JAMES BROWN TRUST,

         Plaintiff,

v.                                                          Case No. 8:20-cv-962-T-60AAS

DANIEL BRANIFF, et al.,

      Defendants.
________________________________/

              ORDER DENYING CONSTRUED MOTION TO PROCEED
                 IN FORMA PAUPERIS AND DISMISSING CASE

         This matter is before the Court upon Plaintiff Ernest James Brown Trust’s

“Petition to Compel Arbitration with Incorporated Memorandum of Law.” (Doc. 1).

Plaintiff seeks to compel arbitration of certain trademark infringement claims, and it

has requested to proceed in forma pauperis. After reviewing the petition, court file,

and the record, the Court finds as follows:

Frivolous Action

         Under 28 U.S.C. § 1915, a district court is required to dismiss a complaint if the

court determines that the complaint is frivolous, malicious, or fails to state a claim on

which relief may be granted. 28 U.S.C. § 1915(e). Although this provision only applies

to in forma pauperis proceedings, the Eleventh Circuit has additionally recognized

that a district court possesses “the inherent authority to dismiss a patently frivolous

complaint” even if a filing fee has been paid. Cuyler v. Aurora Loan Services, LLC,

2012 WL 10488184, at *2 (11th Cir. 2012).



                                          Page 1 of 5
 Case 8:20-cv-00962-TPB-AAS Document 3 Filed 04/30/20 Page 2 of 5 PageID 245



       “A lawsuit is frivolous if the plaintiff’s realistic chances of ultimate success are

slight.” Craven v. Florida, No. 6:08-cv-80-Orl-19GJK, 2008 WL 2856830, at *2 (M.D.

Fla. July 22, 2008) (citing Clark v. State of Ga. Pardons & Paroles Bd., 915 F.2d 636,

639 (11th Cir. 1990)). In particular, “legal theories are frivolous when they are

‘indisputably meritless,” and dismissal is warranted of any “claims of infringement of

a legal interest which clearly does not exist.” Id. (quoting Neitzke v. Williams, 490

U.S. 319, 329 (1989)).

      Plaintiff attempts to bring suit against several assistant state attorneys,

assistant public defenders, a state circuit court judge, and the Pinellas County Sheriff,

purportedly to compel arbitration of certain trademark infringement claims.

According to Plaintiff, the named Defendants are violating its “common law”

trademark in the name of a criminal defendant when persons associated with the

State of Florida use the criminal defendant’s name during the state criminal

proceedings – for instance, by providing notice of the arraignment hearing. This

action is completely nonsensical and patently frivolous.

Federal Jurisdiction Lacking

      The courts of the United States have limited and very defined jurisdiction.

They do not have the authority to hear all cases that parties might choose to bring

before them. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)

(explaining that federal courts possess limited jurisdiction, as authorized by

Constitution and statute, and it is therefore to be “presumed that a cause lies outside

this limited jurisdiction”). Plaintiff has failed to establish that this Court has



                                         Page 2 of 5
 Case 8:20-cv-00962-TPB-AAS Document 3 Filed 04/30/20 Page 3 of 5 PageID 246



jurisdiction to entertain its claims under any recognized basis for federal court

jurisdiction, nor has it shown that it is plausibly entitled to any relief.

Trust Must Be Represented by Attorney and the Unauthorized Practice of Law

      “[B]ecause Plaintiff is a trust, Plaintiff is required, under 28 U.S.C. § 1654, to be

represented by an attorney.” Mitchelle Art 89 Trust v. Astor Alt, LLC, No. 1:15-cv-463-

WSD, 2015 WL 4394887, at *1 (N.D. Ga. July 15, 2015). It appears that Plaintiff

purports to be represented in this action by Boris Roger Erickson as the Trustee of the

Ernest James Brown Trust. Erickson is not a plaintiff in this action, and he is not an

attorney authorized to practice law in this Court. Consequently, Plaintiff is required

to be represented by counsel, and Boris Roger Erickson may not represent Plaintiff in

this action.

In Forma Pauperis Not Available Here

      In addition, the Court finds that Plaintiff – as an artificial entity – is not

entitled to proceed in forma pauperis in this action. See Rowland v. California Men’s

Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 212 (1993) (holding that

artificial entities may not proceed in forma pauperis). Although the Court could

simply deny the construed in forma pauperis petition and direct Plaintiff to obtain

counsel and to pay the filing fee, it declines to do so here because the petition is

patently frivolous on its face and due to be dismissed without leave to amend.

                                       Conclusion

      The petition is patently frivolous and warrants dismissal. Plaintiff’s construed

motion to proceed in forma pauperis (Doc. 1) is denied, and this case is dismissed

without leave to amend.

                                         Page 3 of 5
 Case 8:20-cv-00962-TPB-AAS Document 3 Filed 04/30/20 Page 4 of 5 PageID 247



                                       WARNING

      When someone chooses to file an action in court, they have an obligation to do so

in good faith and for proper purposes. This is true for parties represented by lawyers

as well as parties representing themselves. Unfortunately, parties occasionally

attempt to weaponize the court system and use it as a tool to harass, embarrass,

intimidate, retaliate and waste other people’s time and resources. Others occasionally

attempt to use the courts to vindicate personal grievances, real or imagined, with no

connection to the parties they choose to sue. In those rare instances when parties

attempt to use the court system for improper purposes, judges have a responsibility to

stop it while at the same time always respecting the rights of parties to pursue

legitimate claims.

      It is very clear that neither Plaintiff nor Boris Roger Erickson is proceeding in

good faith. Instead, they are attempting to use the courts for improper purposes; these

efforts will not be allowed to continue in this Court. Both Plaintiff and Boris Roger

Erickson are warned that if they continue to abuse the court system for improper

purposes, they will be subject to sanctions, including monetary sanctions and

injunctive sanctions preventing them from filing any documents – including any

action, complaint, petition, or motion – without prior written approval. Boris Roger

Erickson is further warned that he may be subject to criminal prosecution for

engaging in the unauthorized practice of law if he continues to send letters or file

lawsuits on behalf of entities when he is not a licensed attorney in this jurisdiction.




                                        Page 4 of 5
 Case 8:20-cv-00962-TPB-AAS Document 3 Filed 04/30/20 Page 5 of 5 PageID 248



        It is therefore

        ORDERED, ADJUDGED, and DECREED:

        1. The construed motion to proceed in forma pauperis (Doc. 1) is DENIED.

        2. This case is DISMISSED without leave to amend.

        3. The Clerk is directed to terminate any pending motions and deadlines, and

           thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 30th day of April,

2020.




                                                       TOM BARBER
                                                       UNITED STATES DISTRICT JUDGE




                                         Page 5 of 5
